Case: 11-60031     Document: 00511590567         Page: 1     Date Filed: 09/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 1, 2011
                                     No. 11-60031
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOHN JOSEPH MAILLET,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:10-CR-61-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        John Joseph Maillet appeals his conviction for being a felon in possession
of a firearm, arguing that the district court erred in denying his motion to
withdraw his guilty plea. Maillet argues, inter alia, that his plea was rendered
involuntary by counsel’s failure to inform him of its ramifications. We review
the district court’s ruling for an abuse of discretion. United States v. Powell, 354
F.3d 362, 370 (5th Cir. 2003).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60031    Document: 00511590567       Page: 2   Date Filed: 09/01/2011

                                   No. 11-60031

      Based on our analysis pursuant to United States v. Carr, 40 F.2d 339, 343-
44 (5th Cir. 1984), we conclude, for the reasons that follow, that the district court
did not abuse its discretion in denying Maillet’s motion to withdraw his guilty
plea: Maillet has not asserted that he is innocent of the charge of being a felon
in possession of a firearm; Maillet’s motion was not promptly filed; the record
supports the conclusion that Maillet received close assistance of counsel and,
additionally, that his plea was knowing and voluntary; and, as Maillet failed to
demonstrate a fair and just reason for withdrawal of his plea, see FED. R. CRIM.
P. 11(d)(2)(B), resetting the case for trial would have unnecessarily
inconvenienced the district court and wasted judicial resources. Although
withdrawal of the plea would not have prejudiced the Government, the absence
of such as showing, alone, is insufficient to mandate permission to withdraw a
plea where, as here, a credible reason has not been proffered. See Carr, 740 F.2d
at 345.
      AFFIRMED.




                                         2